                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

JOHN ALLEN ROBERTSON,
                                        Case No. 3:18-cv-00886-MO
             Petitioner,
                                        OPINION AND ORDER
     v.

BRAD CAIN,

             Respondent.

     C. Renee Manes
     Assistant Federal Public Defender
     101 S.W. Main Street, Suite 1700
     Portland, Oregon 97204

             Attorney for Petitioner

     Frederick M. Boss, Deputy Attorney General
     Nick M. Kallstrom, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

             Attorneys for Respondent




      1 - OPINION AND ORDER
MOSMAN, District Judge.

        Petitioner brings            this   habeas    corpus       case pursuant             to    28

U.S.C.     §    2254        challenging     the    legality         of    his         state-court

convictions       for       Burglary     and     Assault.     For        the     reasons        that

follow, the Petition for Writ of Habeas Corpus                           (#1)     is dismissed

because it is untimely.
                                         BACKGROUND

         In 2003,       a    Coos County jury convicted Petitioner of one

count of Burglary in the First Degree and one count of Assault in

the second degree. As a result, the trial court sentenced him to

214 months in prison. Respondent's Exhibit 101.

        Petitioner took a direct appeal where the Oregon Court of

Appeals initially vacated his sentence,                      but the Oregon Supreme

Court vacated that decision and remanded the case to the Oregon

Court     of   Appeals.       Respondent's        Exhibits        109,    111.        The    Oregon

Court     of   Appeals        then     affirmed     Petitioner's          convictions             and

sentence,      and the Oregon Supreme Court denied review.                              State v.

Robertson, 226 Or. App. 140, rev. denied, 346 Or. 364 (2009).

        Petitioner next filed for post-conviction relief                               ("PCR")     in

Malheur County where the PCR court denied relief on his claims.

The   Oregon      Court      of Appeals        affirmed that        decision without                a

written opinion,            and the Oregon Supreme Court once again denied
review.    Roberts v.         Nooth,    282 Or. App.        631    (2016),       rev.       denied,

361 Or. 311 (2017).

        Petitioner       field his       federal     Petition for Writ                 of Habeas

Corpus     with    the       assistance     of    counsel     on     May        21,     2018.     He
concedes       that    his     Petition     fails     to    comply        with        the    Anti-

         2 - OPINION AND ORDER
terrorism and Effective Death Penalty Act's one-year statute of

limitations,           but asserts that his actual innocence excuses the

default.
                                                   CONCLUSION

        A habeas corpus petitioner must generally file his federal

challenge to his state convictions within one year of the time

those convictions become final at the conclusion of his direct

review.      28    U.S.C.         §        2244 (d) (1) (A).     A petitioner who           fails    to

comply with this deadline may overcome such a default if he is

able    to     show     that          he     is    actually      innocent    of    his     underlying

criminal conduct. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).

In     order      to   make       a        gateway        showing    of   actual     innocence,       a

petitioner         must    present                "new    reliable    evidence-whether         it    be

exculpatory scientific evidence, trustworthy eyewitness accounts,

or critical physical evidence-that was not presented at trial"

which     establishes           that          "it    is· more       likely   than    not     that    no

reasonable         juror     would            have       found   petitioner       guilty    beyond    a

reasonable doubt." Schlup v. Delo, 513 U.S. 298, 324, 327 (1995).

        Petitioner does not identify any new evidence of his actual
innocent.         Instead,      he asks the Court to conduct an evidentiary

hearing      so     that     he        can        personally     testify     to    his     innocence,

including unidentified information that would purportedly call
the complaining witness' veracity into question. Where Petitioner

"fail[s]       to show what .                      . an evidentiary hearing might reveal
of material import on his assertion of actual innocence[,]" he is

not    entitled to         an         evidentiary hearing             and is       unable    to pass




         3 - OPINION AND ORDER
through    the   Schlup       gateway      to    excuse   his      untimely   filing.

Gandarela v. Johnson, 286 F.3d 1080, 1087                 (9th Cir. 2002).

                                   CONCLUSION

       For the reasons identified above,               the Petition for Writ of

Habeas Corpus       ( #1)   is dismissed.       The Court declines to issue a

Certificate of Appealability on the basis that petitioner has not

made   a   substantial      showing       of   the   denial   of   a   constitutional

right pursuant to 28 U.S.C.           §   2253 (c) (2).



       DATED this    4
       IT IS SO ORDERED.

                              day of March, 2019.




                                                                              Judge




       4 - OPINION AND ORDER
